Reasons for Allowance
Claims 1-4, 6-11, 13-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 15, the prior art of record fails to disclose, teach, or suggest “while transmitting the information, identify, by using at least one of the at least one communication circuitry or the at least one sensor, whether a state of a user of the first electronic device is emergency or not; and based on identifying the state of the user being emergency, transmit, to the at least one server, a predetermined signal, wherein the transmitted predetermined signal is usable in the at least one server for notifying the state of the user being emergency to the second electronic device, wherein the predetermined signal is obtained in the first electronic device for displaying a screen that provides an outgoing call to a third electronic device on a display of the second electronic device, and wherein the third electronic device is an electronic device for a safety assistance”.

Regarding Claim 8, the claim is drawn to method of using the corresponding apparatus claimed in Claim 15 and is, thus, allowed for the same reasons following the same rationale discussed above (as applied to Claim 15).

Regarding Claim 1, the claim is drawn to the non-transitory computer readable storage medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claim 15 and, as a result, the corresponding method steps claimed in Claim 8.  Therefore, claim 1 corresponds to apparatus claim 15 and, as a result, to method claim 8, and is allowed for the same reasons following the same rationale discussed above (as applied to Claims 15 and 8).  

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685